


Exhibit 10.27

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of January 24, 2013, by and between ANDY ELLENTHAL (“Employee”) and
DIGITAL GENERATION, INC., a Delaware corporation (the “Corporation”).

 

WHEREAS, the Corporation and Employee are parties to that certain Employment
Agreement dated as of April 30, 2012 (the “Agreement”); and

 

WHEREAS, the Corporation and Employee desire to amend the Agreement on the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Corporation and Employee hereby amend the Agreement as
follows:

 

1.                                      For purposes of the Agreement, “Change
in Control” shall have the meaning given to such term in the Corporation’s 2011
Incentive Award Plan (as amended from time to time, the “Plan”) as in effect on
the date of this Amendment, and shall mean and include each of the following:

 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then outstanding securities;

 

(b)                                 the majority of the Board of Directors of
the Corporation is composed of members who either (i) have served less than 12
months, and were not approved by a majority of the Board of Directors of the
Corporation at the time of their election or appointment, and/or (ii) were
nominated by the Board of Directors of the Corporation, or otherwise appointed
or elected by or to the Board of Directors of the Corporation, pursuant to or in
connection with an agreement or understanding to forestall or settle (or
otherwise not pursue) a proxy contest or one or more stockholder proposals to
amend (or otherwise relating to) the Corporation’s bylaws, certificate of
incorporation or other documents or policies addressing the governance of the
Corporation or rights of Corporation stockholders;

 

(c)                                  the merger or consolidation of the
Corporation with or into another entity or the merger of another entity into the
Corporation or any subsidiary thereof with the effect that immediately after
such transaction the stockholders of the Corporation immediately prior to such
transaction (or their affiliates) hold less than 50% of the total voting power
of all securities generally entitled to vote in the election of directors,
managers or trustees of the entity surviving such merger or consolidation;

 

--------------------------------------------------------------------------------


 

(d)                                 a tender offer or exchange offer is made and
consummated for the ownership of securities of the Corporation representing 50%
or more of the combined voting power of the Corporation’s then outstanding
voting securities; or

 

(e)                                  the sale, lease or other transfer of all or
substantially all of the assets of the Corporation to any person or group (as
such term is used in Section 13(d)(3) of the Exchange Act).

 

2.                                      This Amendment shall be and is hereby
incorporated in and forms a part of the Agreement.  All other terms and
provisions of the Agreement shall remain unchanged except as specifically
modified herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have executed and delivered
this Amendment on the date(s) set forth below.

 

 

 

DIGITAL GENERATION, INC.

 

 

 

 

 

Date: January 31, 2013

By:

/s/ Neil Nguyen

 

Name:

Neil Nguyen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

Date: February 4, 2013

/s/ Andy Ellenthal

 

Andy Ellenthal

 

3

--------------------------------------------------------------------------------
